                                                                                                                 FILED
                                                                                                        2021 Jun-21 PM 12:42
                                                                                                        U.S. DISTRICT COURT
                              UNITED STATES DISTRICT COURT                                                  N.D. OF ALABAMA
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    EASTERN DIVISION

 THOMAS GADDIS,                                       )
                                                      )
            Plaintiff,                                )
                                                      )
 v.                                                   )     Case No. 1:21-cv-00501-RDP-SGC
                                                      )
 STEVEN D. GIDDENS, et al.,                           )
                                                      )
            Defendants.                               )

                                     MEMORANDUM OPINION

        On May 26, 2021, the Magistrate Judge entered a Report and Recommendation

recommending the habeas claims presented in this action by Thomas Gaddis be dismissed as

unexhausted and/or for presenting non-cognizable claims.               (Doc. 4).1     The Report further

recommended denial of a certificate of appealability pursuant to Rule 11 of the Rules Governing

2254 Proceedings. (Id. at 8). Although Gaddis was advised of his right to file specific written

objections within 14 days, he has not submitted objections or any other pleading to the court within

the prescribed time. (Id. at 8-9).

        After careful consideration of the entire record in this case, the court ADOPTS the

Magistrate Judge’s Report and ACCEPTS her Recommendations. Accordingly, Gaddis’s claims

will be dismissed, and a certificate of appealability will be denied.

        A separate order will be entered.

        DONE and ORDERED this June 21, 2021.



                                                  _________________________________
                                                  R. DAVID PROCTOR
                                                  UNITED STATES DISTRICT JUDGE


        1
           The Report and Recommendation also noted the difficulty Gaddis would experience if he attempted to
present claims under 42 U.S.C. § 1983. (Doc. 4 at 5-7).
